875 So. 2d 1283 (2004)
The STATE of Florida, Appellant,
v.
Ernest MERRIWEATHER, Appellee.
No. 3D03-2367.
District Court of Appeal of Florida, Third District.
July 7, 2004.
Charles J. Crist, Jr., Attorney General, and Paulette R. Taylor, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Shannon P. McKenna, Assistant Public Defender, for appellee.
Before COPE, LEVY and GERSTEN, JJ.
PER CURIAM.
The State's general objection was insufficient to call the trial court's attention to the need for downward departure reasons. State v. Leggett, 792 So. 2d 646, 647 (Fla. 3d DCA 2001); State v. Henriquez, 717 So. 2d 1087 (Fla. 3d DCA 1998).
Affirmed.